COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                  ORDER OF ABATEMENT

Appellate case name:        Alice Marie Gandy, et al. v. Robert Williamson, Estate of
                            Jimmy Glenn Williamson, Deceased, Jimmy Williamson,
                            P.C., Williamson & Rusnak, Cyndi Rusnak, and Cyndi
                            Rusnak, PLLC

Appellate case number:      01-19-00335-CV

Trial court case number:    459,062-401

Trial court:                Probate Court No. 2 of Harris County

       Appellants have filed a notice of appeal of interlocutory orders “made final and
appealable by [appellants’] notice of nonsuit as to their remaining . . . claims.” However,
the clerk’s record filed in this Court does not include an order of nonsuit. “[W]hen a
nonsuit is filed after a partial judgment has been signed, the judgment does not become
final until the trial court signs either an order granting the nonsuit or a final judgment
explicitly memorializing the nonsuit.” Iacono v. Lyons, 6 S.W.3d 715, 716 (Tex. App.—
Houston [1st Dist.] 1999, order); see Curtis v. Baker, No. 14-17-00859-CV, 2018 WL
6684263, at *3 (Tex. App.—Houston [14th Dist.] Dec. 20, 2018, no pet.) (mem. op.)
(explaining notice of nonsuit did not make prior summary judgment order final when trial
court had not signed order of nonsuit). Because the trial court has not signed an order
granting appellants’ nonsuit or otherwise disposing of appellants’ remaining claims, it
appears that the trial court has not rendered a final judgment. See Lehmann v. Har-Con
Corp., 39 S.W.3d 191, 200 (Tex. 2001). This Court generally has jurisdiction only over
appeals from final judgments unless a statute authorizes an appeal of an interlocutory
order. See CMH Homes v. Perez, 340 S.W.3d 444, 447–48 (Tex. 2011).
       Accordingly, we abate the appeal and remand the case to the trial court to allow
appellants to obtain a final judgment disposing of all remaining claims. See TEX. R. APP.
P. 27.2; Davidoff v. GX Tech. Corp., 134 S.W.3d 514, 515 (Tex. App.—Waco 2004,
order); Iacono, 6 S.W.3d at 716. Appellants are directed to have the trial court clerk
prepare and file a supplemental clerk’s containing any order of nonsuit or any final
judgment, or advise the Court of the status of the trial court proceedings no later than 30
days from the date of this order. See TEX. R. APP. P. 34.5(c);
        Appellants’ Motion to Re-Designate Appeal as Not Accelerated is dismissed as
moot.
       The appeal is abated, treated as a closed case, and removed from this Court’s
active docket.
        It is so ORDERED.

Judge’s signature: /s/ Julie Countiss
                    Acting individually      Acting for the Court

Date: __June 11, 2019___